DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment, filed 07/05/2022, has been entered. Claims 1, 7-9, and 19 are amended. Applicant’s amendments have obviated the previous rejections of record and no issues remain.
REASONS FOR ALLOWANCE
Claims 1, 4, 5, 7-9, and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 18 and 19 were previously allowed.
With regard to independent claim 1, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of the claim with particular attention to at least the features requiring “a heating rate greater than 100C/s” and that “the heating, holding, and transferring are performed in less than 30 seconds”.
In the interest of making the record clear, prior art references to Giefers and Bake are noted because they do not teach that the heating, holding, and transferring is performed in less than 30 seconds and there is no prima facie reason to achieve such a feature known within the art before the effective filing date of the claimed invention.
With regard to independent claim 20, the prima facie case of obviousness has been reconsidered over the teachings of Giefers and, on balance, weighs in favor of patentability in view of the missing features from Giefers and the prior art as a whole. To be clear, Giefers does not teach a carbon content of greater than 0.35%, A20 value, or the particular percentages of martensite and bainite. The recitation of ‘manufactured using the method of claim 1’ has been reconsidered and does impart structural features only achievable through the process of claim 1 (i.e. Applicant’s arguments asserting technical advantages of the method at Page 2 of the Remarks were found persuasive).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738